Per Curiam. The petitioner, Harold Henderson, asks the court to reconsider his motion to have the Attorney General print his pro se brief. This court has twice denied the same motion on June 17, 1991, and again on October 14, 1991. This is a civil case and Henderson has not made the requisite showing that his suit has merit. See Glick v. Lockhart, 218 Ark. 417, 706 S.W.2d 178 (1986). The appellant continues to file pleadings in this court concerning the printing of his pro se brief, which are without merit and which are burdensome to the administrative affairs of the court. The clerk is therefore directed to dismiss this motion for reconsideration and to accept no further filings by Harold Henderson in this regard. It is so ordered.